Case 1:18-cv-03368-RLY-MPB Document 45 Filed 03/25/20 Page 1 of 3 PageID #: 227




                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


CHRISTOPHER McCALLEY and                       )
MARILYN McCALLEY, Individually and as          )
Parents of PATRICK McCALLEY, Deceased,         )
                                               ) Case No. 1:18-cv-3368-RLY-MPB
                   Plaintiffs,                 )
                                               )
      v.                                       )
                                               )
CARMEL CLAY SCHOOL CORPORATION,                )
doing business through the Board of School     )
Trustees of the Carmel Clay Schools,           )
CARMEL HIGH SCHOOL,                            )
CITY OF CARMEL,                                )
TOBY STEELE, and                               )
CARMEL POLICE OFFICER PHIL HOBSON,             )
                                               )
                   Defendants.                 )


              DEFENDANTS’ JOINT UNOPPOSED
      MOTION TO EXTEND DISPOSITIVE MOTIONS DEADLINE

      Defendants, Carmel Clay School Corporation, Carmel High School, and Toby

Steele, by counsel, and Defendants, City of Carmel and Carmel Police Officer Phil

Hobson, by counsel, respectfully move the Court for an extension of the dispositive

motions deadline and, in support thereof, show the Court as follows:

      1.    In accordance with the Court’s Order dated December 2, 2019 [Doc. 41],

the amended deadline for the filing of dispositive motions is March 30, 2020, and that

time has not yet expired.




                                          1
Case 1:18-cv-03368-RLY-MPB Document 45 Filed 03/25/20 Page 2 of 3 PageID #: 228




      2.    Meaningful settlement negotiations are underway between Defendants

and Plaintiff with the assistance of the private mediator. Defendants’ time and

resources have been devoted to that effort, which include possible non-monetary

measures that require time for drafting, consideration, and suggested revisions. The

Defendants would prefer to continue settlement negotiations and cease the briefing

of a summary judgment motion which may not be necessary if settlement is achieved.

      3.    For these reasons, a 14-day extension of the dispositive motions deadline

is requested up to and including April 13, 2020.

      4.    Counsel for Plaintiffs is aware of the filing of this motion and has no

objection hereto.

      WHEREFORE, Defendants respectfully pray for an extension of the dispositive

motions deadline as set forth hereinabove, and for all other just and proper relief.



Respectfully submitted,                            Respectfully submitted,

CHURCH CHURCH HITTLE + ANTRIM                      TRAVELERS STAFF COUNSEL INDIANA

By: /s/Liberty L. Roberts (with permission)        By: /s/ Paul T. Belch
    Liberty L. Roberts, 23107-49                   Paul T. Belch, 18533-49
    10765 Lantern Road, Suite 201                  280 East 96th Street, Suite 325
    Fishers, IN 46038                              Indianapolis, IN 46240
    (317) 773-2190                                 Mailing: P. O. Box 64093
    lroberts@cchalaw.com                           St. Paul, MN 55164-0093
                                                   (317) 818-5111
                                                   pbelch@travelers.com

     Attorney for Defendants                       Attorney for Defendants
     Carmel Clay School Corporation,               City of Carmel and Carmel Police
     Carmel High School and                        Officer Phil Hobson
     Toby Steele
                                          2
Case 1:18-cv-03368-RLY-MPB Document 45 Filed 03/25/20 Page 3 of 3 PageID #: 229




                           CERTIFICATE OF SERVICE

     I hereby certify that the foregoing document was filed electronically using the
Case Management/Electronic Case Files (“CM/ECF”) system and served via the
CM/ECF system upon registered counsel of record on March 25, 2020.



                                     By:       /s/ Paul T. Belch
                                               Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb




                                           3
